DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on July 14, 2021 in which claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to systems and methods for automated pattern detection in service tickets. The closest prior art of record, Maes US Patent No. 10,771,349, discloses similar methodology. In particular, Maes discloses an information technology (IT) service management system (ITSM) wherein, incidents are generated (block 803 ) by obtaining a number of service tickets from an information technology (IT) service management system (ITSM), and, with the event handler, creating a number of incidents based on the service tickets. The incidents generated by the event handler (316) and the ITSM system (316-1) may be brought to the attention of a user, administrator, third party, or other user of the topology-based management broker (200) or instantiated service (312) in the form of a notification. However, the closest prior art of record, Maes US Patent No. 10,771,349, failed to show “pattern detection in service tickets, comprising: determining, by an analytics computer application, a service ticket threshold for an Information Technology (IT) resource; receiving, by the analytics computer application, a plurality of service tickets for the IT resource; pre-processing, by the analytics computer application, text of the plurality of service tickets; identifying, by the analytics computer application, keyword patterns in the pre-processed text of the plurality of service tickets; grouping, by the analytics computer application, the plurality of service tickets into subsets of service tickets based on the keyword patterns; determining, by the analytics computer application, that a number of service tickets in one of the subsets of service tickets exceeds the service ticket threshold; identifying, by the analytics computer application, an IT component associated with the subset of service tickets; identifying, by the analytics computer application, users affected by the IT component; and notifying, by the analytics computer application, the users affected by the IT component of an issue with the IT component”. These claimed features being present in independent claims 1, 11 and in conjunction with all the other claimed limitations render claims 1 and 11 allowable over the prior art of record.

As per claims 2-10 and 12-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1 and 11. Therefore, they are allowable for the same reason set forth in paragraph above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        July 27, 2022